Citation Nr: 0535237	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a separate compensable evaluation for surgical 
scars of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957, and January 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision, which denied the 
veteran an increased rating for his service-connected 
varicose veins, currently rated as 10 percent disabling.  The 
veteran testified at a hearing before a decision review 
officer in June 2003, at which time he asserted that the 
surgical scars involving the left lower extremity were 
symptomatic.  The issue of entitlement to a separate 
compensable rating for the surgical scars was deemed properly 
before the Board for appellate consideration.

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran failed to appear 
for the hearing scheduled for May 5, 2004.  Notice of the 
hearing was mailed to the veteran's address of record at 
least one month prior to the scheduled hearing date and was 
not returned as undeliverable.  No request was received for 
rescheduling.  Therefore, the request for hearing is deemed 
withdrawn, and the appeal is being processed accordingly.  
38 C.F.R. § 20.704 (d) (2005).  

The case was previously before the Board in October 2004, at 
which time the veteran's claim for increased rating for 
varicose veins was adjudicated and the claim for a separate 
evaluation for residuals of surgical scars was Remanded to 
afford the veteran a comprehensive medical examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
remaining issue on appeal. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The post-operative scars on the left leg are well healed 
and asymptomatic.  Individually or in the aggregate, the 
scars are not poorly nourished with repeated ulcerations, are 
not tender on objective demonstration, do not result in 
limitation of motion, are not superficial, are not unstable, 
are not painful on examination, and do not cover an area or 
areas of 144 square inches (or 929 square centimeters) or 
greater.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
post-operative scars on the left leg are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2005); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board concludes that discussions in the rating, statement 
of the case and other development correspondence has informed 
the appellant of the information and evidence needed to 
substantiate the claim; thus, the VA's notification 
requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered multiple opportunities to submit additional evidence 
in support of his claim.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The duty to assist still falls squarely on the VA, to include 
affording hearings, obtaining identified evidence, government 
records, affording examinations, where appropriate and etc. 
where such would be helpful, relevant and necessary for a 
full and fair adjudication of his claim.  Satisfactory 
efforts have been made in these regards, and the veteran has 
been offered an opportunity to submit additional evidence in 
support of the claim.  

Through August 2001, September 2002 and November 2004 VCAA 
notice letters, as well as the more recent August 2005 
Supplemental Statement of the Case, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim and has been afforded ample 
opportunity to submit such information and evidence.  

In this respect, the Board acknowledges that, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, as noted above, the issue 
comes before the Board on appeal from a June 2002 decision, 
which denied the veteran an increased rating for his service-
connected varicose veins, currently rated as 10 percent 
disabling.  The veteran testified at a hearing before a 
decision review officer in June 2003, at which time he 
asserted that the surgical scars involving the left lower 
extremity were symptomatic.  The issue of entitlement to a 
separate compensable rating for the surgical scars was deemed 
properly before the Board for appellate consideration.  
Subsequently, the issue was addressed in an October 2004 
Board remand, and in an August 2005 supplemental statement of 
the case (SSOC).  The August 2005 SSOC notified the veteran 
and his representative of the legal criteria governing the 
claim as well as the complete text with respect to the 
regulations related to the VCAA.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notices were 
provided to the appellant before (as related to the issue of 
an increased rating for varicose veins of the left leg), and 
at the same time as the initial adjudication (in August 2005 
SSOC), the appellant has not been prejudiced thereby.  The 
content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board is satisfied that all relevant 
facts regarding that issue have been properly developed and 
no further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  

Separate Compensable Rating

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The claim for a separate evaluation for surgical scars of the 
left leg arises in connection with the veteran's service 
connected post operative residuals of varicose veins of the 
left leg.  In August 1959, the veteran underwent vein 
ligation and phlebectomy, and he underwent another 
phlebectomy in December 1960.  As noted above, the rating for 
the veteran's varicose veins was recently adjudicated by the 
Board in an October 2004 decision.  

The post operative scars associated with the veteran's 
varicose veins in his left leg were noted on a June 2003 
examination and were described as non-tender, not depressed 
and not causing disfigurement.  There was depigmentation, but 
the scars were also described as "not quite prominent".  

In a December 2004 examination report, the veteran's skin was 
objectively reported as essentially normal except for 
five (5) faint 1 x 3 centimeter slightly hyperpigmented scars 
on the left leg.  None of the scars were painful, and there 
was no adherence to underlying tissue.  The scars were not 
unstable, depressed or elevated.  There was no apparent 
underlying tissue damage.  There was no inflammation, edema, 
or keloid formation.  

The criteria for evaluating skin disabilities were revised 
and became effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The SSOC issued in August 2005 
addressed both the old and new evaluation criteria.  
Moreover, the RO applied both the old and new evaluation 
criteria in that SSOC.  Therefore, the veteran has been 
informed of the relevant rating criteria and their 
application.

The Board additionally notes that in the document published 
in the Federal Register on July 31, 2002, (67 FR 49590) that 
amended that portion of the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities that addresses the 
skin, there was an error in the Supplementary Information 
portion of the preamble consisting of an incorrect 
restatement of regulatory text, which error was subsequently 
corrected in a republication of the regulation effective on 
August 30, 2002 but which has no material effect on the 
evaluation of the disability on appeal.  Inasmuch as the July 
31 2002 evaluation criteria for the skin are identical to the 
August 30, 2002 for the purposes of the instant appeal, it is 
unnecessary to undertake separate analysis pursuant to the 
respective versions.

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (2002).

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar, other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches (or 929 square centimeters) or greater.  The 
revised Diagnostic Code 7803 provides a 10 percent rating for 
scars that are superficial and unstable.  A 10 percent rating 
is also applicable under Diagnostic Code 7804 for scars that 
are superficial, painful on examination.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  Other scars 
are to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2005).

The examinations conducted in conjunction with this appeal 
all showed that the scars are well healed, stable, not 
ulcerated, and not tender or painful on examination.  Simply 
put, individually or in the aggregate, the scars are not 
poorly nourished with repeated ulcerations, are not tender on 
objective demonstration, do not result in limitation of 
motion, are not superficial, are not unstable, are not 
painful on examination, and do not cover an area or areas of 
144 square inches (or 929 square centimeters) or greater.  
The Board finds, therefore, that the criteria for a 
compensable rating based on either the old or new versions of 
the rating criteria are not met, and that neither version of 
the rating criteria is more beneficial to the veteran. 
VAOPGCPREC 3-00.  For that reason the preponderance of the 
evidence is against the claim of entitlement to compensable 
ratings for post-operative scars on the left leg.

In reaching the conclusions above the Board has considered 
the issue of whether the veteran's scars presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338- 339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's scars, in and 
of themselves, interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.


ORDER

A separate compensable evaluation for surgical scars of the 
left leg is denied.


	                        
____________________________________________
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


